Per Curiam:

This is an original proceeding in discipline, filed with the Board for Discipline of Attorneys (the Board) by Arno Windscheffel, Disciplinary Administrator, pursuant to Supreme Court Rule 212 (232 Kan. clxvii). On the 29th day of June, 1982, respondent was suspended from the practice of law in Kansas pursuant to Supreme Court Rule 220 (232 Kan. clxxi) with directions that the pending disciplinary proceedings should continue. A panel of the Board, after a hearing, determined that respondent had neglected several legal matters entrusted to him in violation of DR 6-101(A)(3) (232 Kan. clxxxvi), and recommended the respondent be indefinitely suspended from the practice of law. Respondent filed no exceptions to the report of the disciplinary panel.
The Board found that on two occasions the respondent received money on behalf of clients and failed to properly apply the proceeds of those funds to their intended use. At the time of the report of the disciplinary panel on November 8, 1983, respondent had executed a promissory note in one instance and had made no restitution or settlement of the other matter. The panel in its report stated:
“The Respondent, in the months of April and May of 1982; neglected legal matters entrusted to him by clients, in violation of Canon 6-101(A)(3), because of an alcohol problem and because he was suffering from a psychological illness described to the panel as manic-depressive.”
“The panel finds that prior to his illness, all files were in order and that clients’ rights had been protected up until that time.”
While a minority of the members of this court would disbar the respondent, a majority concur in the recommendation of the Board that respondent be indefinitely suspended from the practice of law in the State of Kansas.
It is Therefore Ordered and Adjudged that Larry L. Langdale *533be and he is hereby indefinitely suspended from the practice of law in the State of Kansas and the costs of this action are assessed to the respondent.